DETAILED ACTION
Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Regarding claim 3, the limitation “the each first column” in line 2 is unclear. The Examiner suggests “each of the fist columns” for clarity.  
Regarding claim 5, the limitation “the each second column” in line 1 is unclear. The Examiner suggests “each of the second columns” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai CN 206555339U.


    PNG
    media_image1.png
    882
    1138
    media_image1.png
    Greyscale

Regarding claim 1,  Lai CN 206555339U discloses a cushioning element (3/4 in Fig. 1), comprising: 
a hollow elastic body (body of 3/4), comprising a first side wall (3a in annotated Fig. 1) and a second side wall (4a in annotated Fig. 1), 
wherein the first side wall (3a) comprises a first inner surface (3s in annotated Fig. 1), and 
4a) comprises a second inner surface (4s in annotated Fig. 1); 
a plurality of first columns (3c in annotated Fig. 1), disposed on the first inner surface (3s), 
wherein each first column (3c) comprises a first extending end (3e in annotated Fig. 1) and a first side surface (31 in annotated Fig. 1), and there is a first distance between the first extending end (3e) and the second inner surface (4s as depicted in annotated Fig. 1); and 
a plurality of second columns (4c in annotated Fig. 1), disposed on the second inner surface (4s as depicted in annotated Fig. 1), 
wherein each second column (4c) comprises a second extending end (4e) and a second side surface (4d in annotated Fig. 1), there is a second distance between the second extending end (4e) and the first inner surface (3s as depicted in annotated Fig. 1), and 
the second side surface (4d) and the first side surface (31) are at least partially in contact with each other (as depicted in annotated Fig. 1). 

Regarding claim 2, Lai discloses the cushioning element according to claim 1, wherein the first columns (3c) are arranged in a row (as depicted in annotated Fig. 1), the second columns (4c) are arranged in a row (as depicted in annotated Fig. 1), and the first columns (3c) and the second columns (4c) are alternately disposed (as depicted in annotated Fig. 1).

Regarding claim 4, Lai discloses the cushioning element according to claim 1, wherein the hollow elastic body (body of 3/4) comprises a third side wall (3/4sw1 in annotated Fig. 1) and a fourth side wall (3/4sw2 in annotated Fig. 1) opposite to each other (as depicted in in annotated Fig. 1), 
the third side wall (3/4sw1) and the fourth side wall (3/4sw2) are connected between the first side wall (3a) and the second side wall (4a as depicted in annotated Fig. 1), and two (outermost left and right 4c) of the second columns (4c) are further connected to the third side wall (3/4sw1) and the fourth side wall (3/4sw2) respectively (as depicted in annotated Fig. 1).

Regarding claim 5, Lai discloses the cushioning element according to claim 4, wherein the each second column (4c) connected to the third side wall (sw1) and the fourth side wall (sw2) is further provided with a slot (slot between outmost 4c and sw1/sw2).

Regarding claim 6, Lai discloses the cushioning element according to claim 1, wherein the first columns (3c) are arranged in a two-dimensional array (as depicted in annotated Fig. 1), the second columns (4c) are arranged in a two-dimensional array (as depicted in annotated Fig. 1), and the first columns (3c) and the second columns (4c) are alternately disposed (as depicted in annotated Fig. 1).




Allowable Subject Matter
Claims 3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims xxx, a combination of limitations that “wherein the hollow elastic body comprises a first opening side and a second opening side opposite to each other, and 
the each first column is in a long strip shape and extends from the first opening side to the second opening side”.  
None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “wherein a plurality of convex portions are further provided on the first side surface of the each first column, a plurality of concave portions are further provided on the second side surface of the each second column, and the convex portions are detachably accommodated in the concave portions respectively”.  
None of the reference art of record discloses or renders obvious such a combination.

Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the first side wall is in contact with the circuit board, and the second side wall is fixed to the connection portion; 
a plurality of first columns, disposed on the first inner surface, wherein each first column comprises a first extending end and a first side surface, and there is a first distance between the first extending end and the second inner surface; and 
a plurality of second columns, disposed on the second inner surface, 
wherein each second column comprises a second extending end and a second side surface, there is a second distance between the second extending end and the first inner surface, and the second side surface and the first side surface are at least partially in contact with each other”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 10-20 depending from claim 9 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841